191   ■   !



                                                                                                       11/22/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                            Case Number: DA 22-0631


                                       DA 22-0631

                                                                     r!OV 2 2 2n22
                                                                  Bovv ,     C;             d
                                                                           5 L.             :urt
                                                                                  “Itarla
IN THE MATTER OF:

E.F.,                                                               ORDER

        A Youth in Need of Care.




        Biological Father, D.F.F. (Father), has filed a verified Petition for an Out-of-Time
Appeal, along with a Motion for Dismissal of Counsel, a Motion for Appointment of
Counsel, and a Motion for Special Consideration. Father states that he is currently
incarcerated in Arizona and that he has been there during the pendency of a dependent-
neglect case in the Third Judicial District Court, Powell County, from 2019 to 2022. Father
explains that he had limited, written communication with his appointed counsel and that
after he received notice of his parental rights' termination, he submitted a timely motion to
appeal the judgment to the District Court.
        M. R. App. P. 4(6) allows this Court to grant an out-of-time appeal "[i]n the
infrequent harsh case and under extraordinary circumstances amounting to a gross
miscarriage of justice[1"
        On March 25, 2022, the District Court entered its Order Terminating Parental Rights
of D.F.F. The Powell County Attorney, on behalf of the Department of Public Health and
Human Services, filed a Notice of Entry of Judgment on March 30, 2022, as included in
Father's attachments. Father served a copy of his verified Petition on thc County Attorney.
        We conclude that Father has presented extraordinary circumstances. He also
indicates that he is without counsel. Section 46-8-104, MCA. Therefore,
      IT IS ORDERED that:
      1. Father's Petition for an Out-of-Time Appeal is GRANTED;
      2. Father's Motion for Appointment of Counsel is GRANTED and the Appellate
         Defender Division is APPOINTED to represent D.F.F. The Appellate Defender
         Division shall have fifteen (15) days from the date of this Order within which
         either to file a Notice of Appeal or a Motion to Rescind this Order Appointing
         Counsel. When D.F.F. qualifies for appointed counsel, the Appellate Defender
         Division shall immediately order the appropriate transcripts, if they have not
         been already ordered;
      3. Father's Motion for Removal of Counsel is DENIED, as moot; and
      4. Father's Motion for Special Consideration is DISMISSED, as improper.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to: the
Appellate Defender Division; Austin Knudsen, Attorney General and Kathryn Fey Schultz,
Assistant Attorney General, along with a copy of the Petition and Motions; Kathryn
McEnery, Powell County Attorney; and to D.F.F. personally.
                     1.4
     DATED this    ez_7-day of November, 2022.



                                                             Chief Justice

                                                  (...A    mil      oc4;
                                                                      f 0Z




                                                              Justices
                                                                                  _